ACCEPTED
                                                                                                 12-14-00155-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                            4/30/2015 9:50:14 AM
                                                                                                   CATHY LUSK
                                                                                                          CLERK

                                   NO. 12-14-00155-CV

                                                                 FILED IN
            In the Twelfth District Court of Appeals at Tyler
                                                          12th COURT OF APPEALS
                                                               TYLER, TEXAS
                _______________________________________________
                                                          4/30/2015 9:50:14 AM
                                                               CATHY S. LUSK
              BRENDA BREWER, DEANNA MEADOR, PENNY ADAMS,Clerk
                                   and SABRA CURRY,

                                                                Appellants

                                             v.

                           LOWE’S HOME CENTERS, INC.,

                                                                Appellee

                _______________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
                          TO FILE APPELLEE’S BRIEF
                _______________________________________________

       Appellee Lowe’s Home Centers, Inc. files this motion seeking an additional thirty

days of time to file its Appellee’s Brief. In support thereof, Appellee states as follows:

                                             I.
                                      INTRODUCTION

       1.      Appellee’s Brief is currently due on April 20, 2015. Appellee seeks an

extension of thirty days to file its brief, making it due on May 20, 2015. This is

Appellee’s first request for extension, and the requested extension is unopposed.




                                              1
                                       II.
                             ARGUMENT AND AUTHORITIES

       2.     Pursuant to Texas Rule of Appellate Procedure 10.5(b) and 38.6(d),

Appellee requests an extension of time to file Appellee’s Brief due to the current

obligations of Appellee’s counsel, Sheri Caldwell.

       3.     Sheri Caldwell is one of Appellee’s counsel and is responsible for

preparing and filing Appellee’s Brief.      The following obligations of Ms. Caldwell

necessitate the requested extension:

              a.     Petition for Review due on April 29, 2015 in the Texas Supreme

Court in Gilberto Rincones v. WHM Custom Services, Inc., et al., Cause No. 13-11-

00075-CV;

              b.     Appellee’s Brief due on April 29, 2015 in the Fourteenth Court of

Appeals in Jennifer Johnson v. Oxy USA, Inc., Cause No. 14-14-00831-CV;

              c.     Preparing and filing an Application for Temporary Restraining

Order, Temporary Injunction and Permanent Injunction during the week of April 13,

2015, as well as attending the hearing to obtain the temporary restraining order on April

15, 2015 in CloudLogix, LLC v. Robert K. Langhorne III, et al., Cause No. DC-15-04163,

in the 95th District Court of Dallas County, Texas;

              d.     Preparing for and taking a deposition in Wright-Jones v. Baylor

Health Care System, Inc., pending in the U.S. District Court for the Northern District of

Texas; and




                                             2
             e.     In addition, various other internal deadlines and projects have

prevented counsel from preparing Appellee’s Brief in this matter

      4.     This Motion for Extension is unopposed and is not sought for delay

purposes only but so that justice may be done.


                                           III.
                                      CONCLUSION

      Appellee respectfully requests that the Court grant its first request for extension of

time to file Appellee’s Brief and order that Appellee’s Brief is due on May 20, 2015.

                                                  Respectfully submitted,

                                                  /s/ Sheri L. Caldwell
                                                  Holly H. Williamson
                                                  State Bar No. 21520100
                                                  Sheri L. Caldwell
                                                  State Bar No. 24038798
                                                  HUNTON & WILLIAMS LLP
                                                  1445 Ross Avenue, Suite 3700
                                                  Dallas, Texas 75202
                                                  (214) 979-3000 (Telephone)
                                                  (214) 880-0011 (Facsimile)
                                                   hwilliamson@hunton.com
                                                  scaldwell@hunton.com

                                                  ATTORNEYS FOR APPELLEE
                                                  LOWE’S HOME CENTERS, INC.




                                            3
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent to the

following counsel of record by email, on this the 30th day of April, 2015:

        Matthew R. Pearson
        Brendan K. McBride
        Gravely & Pearson, LLP
        425 Soledad, Suite 600
        San Antonio, Texas 78205
        mpearson@gplawfirm.com
        brendan.mcbride@att.net


                                                 /s/ Sheri L. Caldwell
                                                 Sheri L. Caldwell




                                             4

23797.000411 EMF_US 55469212v1